NUMBER 13-15-00480-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CHARLES LINDER FLOYD,                                                 Appellant,

                                            v.

WHARTON COUNTY, ET AL,                                                 Appellee.


                    On appeal from the 329th District Court
                         of Wharton County, Texas.


                                       ORDER
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

       This cause is before the Court on the appellant’s motion for extension of time to

file a brief. Appellant’s brief was originally due on May 31, 2016. Appellant has filed

and received a previous extension of thirty days which made the brief due on June 30,

2016. Appellant is now asking for an indefinite extension to file the brief.
       The Court, having fully examined and considered appellant’s motion for extension

of time to file the brief, is of the opinion that, in the interest of justice, appellant’s motion

for extension of time to file the brief should be granted with order. The Court, GRANTS

IN PART and DENIES IN PART appellant’s motion for extension of time. This motion is

GRANTED insofar as the Court will extend appellant’s deadline to file his brief until July

15, 2016.    This motion is DENIED insofar as the Court will not allow an extension

indefinitely. Further motions for extension of time will not be favorably entertained by the

Court, absent exigent circumstances.

   IT IS SO ORDERED.

                                                                   PER CURIAM



Delivered and filed the
24th day of June, 2016.




                                               2